          Case 2:17-cr-20662-DML-EAS ECF No. 58, PageID.1086 Filed 01/06/21 Page 1 of 1

PROB 35                 Report and Order Terminating Supervised Release
(Rev. 5/01)                          Prior to Original Expiration Date


                                UNITED STATES DISTRICT COURT
                                                    FOR THE

                                     EASTERN DISTRICT OF MICHIGAN


              UNITED STATES OF AMERICA

                           v.                                  Crim. No. 17-CR-20662-01


                  WASHINGTON, Celia




       On 07/03/2019 the above named was placed on supervised release for a period of two years. The
 supervised releasee has complied with the rules and regulations of supervised release and is no longer in need
 of supervision. It is accordingly recommended that the supervised releasee be discharged from supervision.




                                                               Respectfully submitted,




                                                               s/Deon McQueen
                                                               United States Probation Officer



                                               ORDER OF COURT

        Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and
that the proceedings in the case be terminated.

          Dated this      6th     day of                January               , 2021        .


                                                                             s/ David M. Lawson
                                                               David M. Lawson
                                                               United States District Judge
